BROWN, District Judge.
At about 4 a. m. in tbe morning in November, 1899, a collision took place between tbe libelant’s canal boat William Otts, in tow of tbe tug Mabar & Bums, going up tbe Hudson river, and tbe canal boat Beebe, in tow of tbe tug Crandall going down, by wbicb tbe Otts was sunk .and tbe Beebe somewhat damaged. Tbe collision was about a mile above tbe bridge at Poughkeepsie and probably within from 300 to 500 feet of tbe west shore. Tbe tide was tbe last of tbe flood. Both boats were in push tows. Tbe Mabar & Burns was pushing four boats, namely, two partly alongside, but running ahead of her, a third, tbe Roberts, directly ahead, and tbe William Otts, tbe most forward boat directly ahead of tbe boat on tbe tug’s starboard side. Tbe Crandall bad one boat, tbe Beebe, directly ahead and two others on tbe starboard side, one ahead of tbe other, tbe Dobson leading. Tbe nigbt was cold and tbe air a little misty upon tbe water. Tbe upgoing tow held to tbe west shore, because it was bolder, and tbe rocks and landmarks there could be better seen. An hour or two after collision thick fog set in.
Tbe witnesses for tbe Mabar & Burns contend that tbe Crandall was coming down to tbe eastward of her, showing only her green light, and that tbe Crandall’s green light alone was seen for some time before tbe collision and until tbe vessels were quite near each other, when the Crandall 'turned to tbe westward, shut in her green light and for tbe first time showed her red, being then only 200 or 300 feet off and rendering collision unavoidable, (fee Mabar <⅛ Burns at once gave danger signals and reversed, but without avail. Tbe Crandall claims that she was coming down nearer to tbe west shore than tbe other tug was going; that she showed to tbe Mabar & Burns her red light only at all times; that when half a mile distant tbe latter showed both her green and red lights about a point to a point and a half on the Crandall’s port bow, whereupon tbe Crandall gave a sig*87nal of one whistle; that the other tug kept on on the same course and bearing, showing both her colored lights until about 700 feet distant when she shut in her red light and showed her green light only, whereupon the Crandall gave a danger signal and reversed, having previously slowed.
At the time of collision there is little doubt that both tugs were heading somewhat towards the west shore. I do not think, taking the evidence altogether, that either tug changed her position in the river sufficiently to account for the collision merely by a sheer across the other’s course in the brief period before the collision; and that the truth is, that the two were very nearly head and head when half a mile or more distant. In that situation each was bound to give a signal of one whistle and go to the right. The pilot of the Makar & Burns, although he thought only the green light of the Crandall was visible, could not testify positively that the red light wa.s not visible; while according to the testimony of the Crandall, the red light must have been visible a considerable time before collision. I am of the opinion, therefore, that the situation was as above stated. The Ma-har & Burns gave no signal whatever until too late. Her pilot heard none from the Crandall, though the testimony from the latter is that a signal of one whistle was given half a mile dislant. Yo answer was heard to this whistle by the pilot of the Crandall and the evidence shows that the Crandall kept her course, seeing both lights of the other tug for a considerable period coming ahead but without change; that she gave no further whistle nor any danger signal, nor reversed tier engines until too late. Inspector’s rule 3 as well as reasonable prudence required the Crandall both to repeat her signals and come to a stop if necessary to avoid collision. The New York, 175 U. S. 187, 201, 20 Sup. Ct. 67, 44 L. Ed. 126. For these reasons both tugs must be held to blame..